Opinion by
Judge MacPhail,
Herald T. Curran (Petitioner) appeals here from a decision of the State Registration Board for Profes*39sional Engineers (Board) denying ¡him a license by oral examination as a professional engineer.
Petitioner completed the Navy College Training Program in 1942, taking courses in, inter alia, physics, advanced mathematics, navigation, and theory of flight. Petitioner has been employed in the engineering field since 1946. Petitioner sought to gain licensure and registration with the Board pursuant to Section 151(b)(5) of the Professional Engineers Registration Law (Law), Act of May 28, 1945, P.L. 913, as amended, 63 P.S. §151(b)(5). Section 151(b)(5) provides in pertinent part:
(b) Licensing Professional Engineers. — To provide for and to regulate the licensing, and to license to engage in the practice of engineering any person of good character and repute who is at least in his twenty-fifth year of age, and who speaks and writes the English language, if such person either—
(5) Is possessed of long established and recognized standing in the engineering field, provided said person is not less than fifty years of age and has a record of not less than twenty-five years ’ experience in engineering, of which at least fifteen years has been in responsible charge of important and outstanding engineering work or teaching. Upon application from such an individual and the payment of the required registration fees, the board may issue to such an applicant a certificate of registration as a professional engineer based upon an oral examination and after approval of a majority of the board: Provided, however, That no certificate of registration as a professional engineer shall be issued by the board *40pursuant to this provision on any application for same which is filed more than two years after the effective date of this act.
By letter dated March 9, 1983, the Board informed Petitioner that his request for registration toy oral examination was denied on the grounds that Petitioner did- not possess “a record of not less than twenty-five years’ experience in engineering of which at least fifteen years has been in responsible charge of important and outstanding engineering work.” The Board informed Petitioner that he had the option to appeal this determination to the full Board for reconsideration or he could sit for the written examination. Petitioner opted to appeal, and a formal hearing was held to determine whether Petitioner fulfilled the requirements of the Law to be licensed by oral examination. By letter dated September 21, 1983, the Board again denied Petitioner’s request for licensure by oral examination. This appeal followed.
Our scope of review of a decision by the Board is limited to a determination of whether constitutional rights were violated, an error of law was committed, or necessary findings- were not supported by substantial' evidence. Section 704 of the Administrative Agency Law, 2 Pa. C. S. §704; Rabino v. State Registration Board for Professional Engineers, 69 Pa. Commonwealth Ct. 191, 450 A.2d 773 (1982).
Petitioner argues that the Board’s decision in holding that Petitioner did not qualify under Section 151 (b) (5) of the Law to be licensed by oral examination is not supported by substantial evidence. The Board argues that Petitioner did not have fifteen years of experience in engineering in responsible charge of important and outstanding engineering work or teaching.
Section 149 (i) of the Law defines “Responsible Charge” to mean:
*41[A] position that requires initiative, skill and independent judgment, and implies such degree of competence and accountability sufficient to qualify an individual to personally and independently engage in and be entrusted with the work involved in the practice of engineering or land surveying. This term does not include positions which require routine performance of sub-professional work such as auxiliary survey personnel (unless acting as chief of party) and drafting personnel.
Our Supreme Court has recognized the special skills and expertise possessed of the members of various administrative agencies. In Pennsylvania Labor Relations Board v. Sand’s Restaurant Corp., 429 Pa. 479, 240 A.2d 801 (1968), the Supreme Court stated:
One of the purposes which lead to the creation of such boards is to have decisions based upon evidential facts under the particular statute made by experienced officials with an adequate appreciation of the complexities of the subject which is entrusted to their administration. ... In these cases, we but restated a rule familiar to the law and followed by all fact-finding tribunals — that it is permissible to draw on experience in factual inquiries.
Id. at 486, 240 A.2d at 805.
The membership of the Board includes five registered professional engineers who have been engaged in the practice of the profession of engineering for at least ten years and have been in responsible charge of engineering work for at least five years.1 *42The engineers sitting as members of the Board are knowledgeable and experienced in their field, and are permitted to draw on their expertise in determining what constitutes important and outstanding engineering. work as defined by the Law. Cf. Kundrat v. State Dental Council and Examining Board, 67 Pa. Commonwealth Ct. 341, 447 A.2d 355 (1982) (dentists sitting on State Dental Board permitted to draw on their expertise)..
In the instant case, the Board reviewed a detailed account of Petitioner’s work history, letters of recommendation on his behalf, and examples of his work. Based upon their knowledge of the profession of engineering, the Board determined that Petitioner had not been in responsible charge of important and outstanding engineering work for fifteen years. Because this Court is ill-equipped to evaluate the qualifications of those in the engineering field, we will not substitute our judgment of Petitioner’s qualifications for that of the Board’s. Kundrat.
For the foregoing reasons, the decision of the Board is affirmed.2
Order
The order of the State Registration Board for Professional Engineers, dated September 21, 1983, is affirmed.

 Section 425 of the Administrative Code of 1929, Act of April 9, 1929, P.L. 177, formerly 71 P.S. §13, repealed by the Aet of December 22, 1983 (Act), P.L. 348. A similar provision is now found in Section 151.1 of tho Law, added by Section 2 of the Act, 63 P.S. §151.1.


 We note that Petitioner is not precluded from gaining his license and registration by way of written examination.